EXHIBIT 23.1 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT We hereby consent to the incorporation by reference in the Registration Statement on Form S-8, SEC File No. 333-135197, of Spare Backup, Inc. and the related prospectuses of our audit report dated April 15, 2010 with respect to the consolidated balance sheets at December 31, 2009 and 2008 and the consolidated statements of operations, changes in stockholders' deficit and cash flows of Spare Backup, Inc. and its subsidiary for the year ended December 31, 2009 and 2008 appearing in the Form 10-K for the year ended December 31, 2009. /s/ Sherb & Co., LLP Certified Public Accountants Boca Raton, Florida April 15, 2010
